      Case 2:19-cv-03040-HB Document 75 Filed 08/25/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.          :        CIVIL ACTION
                                    :
     V.                             :
                                    :
JUSTIN MATTHEWS, et al.             :        NO. 19-3040

                              MEMORANDUM

Bartle, J.                                              August 25, 2020

            Plaintiffs, Helen E. Henderson and Ramil Hughes, have

made claims of excessive force against several Philadelphia

Police Officers under 42 U.S.C. § 1983 as a result of events

that took place at the home of Helen E. Henderson on February

10, 2018.    In their Amended Complaint, plaintiffs also made

claims of municipal liability against the City of Philadelphia

under Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658 (1978).     On April 29, 2020, the court, explaining its

reasons in detail, granted the City’s motion to dismiss all

claims against it.

            Thereafter, the court permitted plaintiffs to move for

leave to file a Second Amended Complaint against the City with

the requirement that plaintiffs attach a copy of its proposed

Second Amended Complaint to any motion.       Plaintiffs did so, and

the City opposed the motion.

            On August 18, 2020, before the court had ruled,

plaintiffs’ counsel filed a withdrawal of the Motion for Leave
       Case 2:19-cv-03040-HB Document 75 Filed 08/25/20 Page 2 of 4



to File a Second Amended Complaint.       In the withdrawal, counsel

stated: “In its place, Plaintiff [sic] will file a Motion for

Leave to File Second Amended Complaint (with changes and 2015

DOJ report attached).”     Now pending is plaintiffs’ Motion for

Leave to File Substituted Second Amended Complaint.

          The attached 180-page document which plaintiffs

describe as the 2015 DOJ Report is clearly not a report of the

United States Department of Justice.1       The project which resulted

in the report was simply supported by a cooperative agreement

awarded by the Office of Community Oriented Policing Services of

the Department of Justice to CNA Corp., a not-for-profit

organization based in Arlington, Virginia, which is the

technical assistance provider for the U.S. Department of

Justice’s Office of Community Oriented Policing Services’

Collaborative Reform Initiative Technical Assistance program.

Contrary to what plaintiffs’ counsel would have the court

believe, the report states:

          The opinions contained herein are those of
          the author(s) and do not necessarily
          represent the official position or policies
          of the U.S. Department of Justice.
          References to specific agencies, companies,
          products, or services should not be
          considered an endorsement by the author(s)
          or the U.S. Department of Justice. Rather,




1.   The report is entitled An Assessment of Deadly Force in the
Philadelphia Police Department.
                                   -2-
        Case 2:19-cv-03040-HB Document 75 Filed 08/25/20 Page 3 of 4



           the references are illustrations to
           supplement discussion of the issues.

Furthermore, the report concerns the period 2007 to 2013.              The

incident involved in this case took place on February 10, 2018.

The court, in ruling on the pending motion, will not consider

the report or any of it which plaintiffs’ counsel has added to

the text of the substituted Second Amended Complaint.

           As in the Amended Complaint, plaintiffs assert in the

substituted Second Amended Complaint that the City has

maintained a myriad of customs, policies, and practices, that

encourage the allowance and cover-up of excessive force by City

Police Officers.    The Monell claims, which now extend over some

26 pages, are clearly conclusory and at times appear to have no

relevance to the claims against the individual defendants.              The

substituted pleading to the extent it makes any Monell claims is

anything but a short and plain statement of the claim showing

that the pleader is entitled to relief.         See Fed. R. Civ. P.

8(a).   In addition, counsel has improperly inserted into the

substituted Second Amended Complaint his conclusory views about

the deposition testimony of certain witnesses obtained during

discovery.   Plaintiffs’ third attempt to state Monell claims

again does not meet the required pleading standards under the

federal rules or as explained by the Supreme Court.           For the

reasons stated herein and in the court’s April 29, 2020


                                    -3-
      Case 2:19-cv-03040-HB Document 75 Filed 08/25/20 Page 4 of 4



Memorandum (Doc. # 31), the plaintiffs have not stated plausible

Monell claims against the City of Philadelphia.

         Accordingly, the Motion of Plaintiffs for Leave to

File Substituted Second Amended Complaint will be denied.            As a

result, plaintiffs’ operative pleading is the Amended Complaint

without the previously dismissed Monell claims.




                                  -4-
